Citation Nr: 0943833	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to July 
1968.  He died in April 2003.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision, by the 
Cleveland, Ohio, Regional Office (RO).  Jurisdiction rests 
with the Portland, Oregon RO.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim of 
entitlement to service connection for PTSD was pending.

2.  The appellant filed a claim for accrued benefits within 
the year following the Veteran's death.

3.  The evidence of record at the time of the Veteran's death 
verified rocket and mortar attacks on the base camp occupied 
by the Veteran's unit within the timeframe he was stationed 
there.

4.  At the time of the Veteran's death, the record contained 
a PTSD diagnosis and a link between the PTSD and the claimed 
in-service stressors.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2009).

2.  The requirements for payment of accrued benefits have 
been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.

Factual Summary

Service treatment records are negative for any psychiatric 
complaints, diagnoses or treatment.  At separation in 1968, 
the Veteran denied trouble sleeping, frequent or terrifying 
nightmares, and depression or excessive worry.  

In September 1992, it was noted that the Veteran had some 
problems with depression and that he had difficulty with a 
Vietnam experience, both during his time over there and 
afterwards.  It was noted that he thought he had some 
difficulties with a death wish and believed he was living on 
borrowed time and would never come back from Vietnam.  

In an October 1999 PTSD questionnaire, the Veteran reported 
that he served with the 8th RPFS Phu Bai 1st Marine Div 
Republic of Korea Capital Div 138th ASA Aviation 82nd 
Airborne.  He reported being under mortar and rocket attack 
three to five times per week from October 1967 to August 
1968.  

The Veteran was afforded a VA compensation and pension 
examination in June 2002.  During this examination, he 
reported particular stressors or traumatic events during 
service.  He reported that while on a flight from Okinawa he 
was on a plane with 151 caskets of deceased soldiers and that 
he started going through the dog tags and found the name of a 
high school classmate.  The Veteran reported that in June 
1966 his camp came under rocket attack.  He stated that one 
night he was checking on a generator in pitch blackness when 
he bumped into someone in the dark and he emptied his clip 
into them.  He stated that in the morning he found 15 to 20 
bodies of V.C.s that were killed.  The Veteran further 
reported witnessing a plane crash approximately a hundred 
yards from him in November 1967.  He stated that he and 
another soldier went to the plane crash and pulled the pilot 
and co-pilot's dead bodies out of the plane.  He related that 
the radio operator was still alive but his head had been 
split open.  The Veteran also reported that another time, he 
was almost killed by a missile that landed very close to him.  
Chronic PTSD was diagnosed and a GAF score of 60 assigned.  
The VA examiner opined that the Veteran clearly met the 
diagnostic criteria for PTSD and that he was exposed to 
several traumatic events and situations where his life was 
threatened.  Since that time, the examiner noted that, the 
Veteran has experienced nightmares, flashbacks, physiological 
and psychological reaction to external cues that resemble 
trauma.  It was noted that the Veteran also expressed 
survivor's guilt.  
 
In a December 2002 statement, the Veteran reported a rocket 
attack in June 1968 at Phu Bai and a plane crash on December 
4, 1967, in which the pilot and co-pilot were killed and the 
radio operator's head was split.  

The Veteran died in April 2003.  In February 2004, the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR, then CURR, now the Joints Services Records 
Research Center (JSRRC)) verified that Phu Bai, was the camp 
location for the Company B, 8th Radio Research Field Site, 
the unit the Veteran was assigned to while in South Vietnam.  
They also verified that Phu Bai was rocketed and mortared 
during the months of January, February, March, April and May 
1968 but not in June 1968.  

Legal Criteria 

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

An accrued benefits claim arises after a Veteran has died.  
Although a Veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Applicable law provides that an individual 
entitled to accrued benefits may be paid periodic monetary 
benefits to which a Veteran was entitled at the time of his 
death under existing ratings or based on evidence in the file 
at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  A requirement for accrued benefits is that a claim 
must be filed within the year after the Veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2009).  The Federal 
Circuit Court has also made it clear that, in order to 
support a claim for accrued benefits, the Veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (1998).

The Board notes that the Veteran has attributed his PTSD to 
combat.  Although the Veteran's DD 214 does not show 
participation in combat, it has been verified that the 
Veteran's unit was subject to mortar/rocket attacks for 
several consecutive months while he was stationed in Vietnam.  
In light of this, the provisions set forth in 38 U.S.C.A. 
§ 1154(a) are applicable here.  As such, the Veteran's claims 
of witnessing dead bodies, being under rocket attack and 
exposure to missiles will be accepted as evidence of what 
occurred in service since it is consistent with the 
circumstances of such service.  Alternatively, the USASCRUR 
research results 
showing attacks on the Veteran's base are "credible 
supporting evidence" that the veteran experienced the attacks 
personally. Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  In this manner, the Board finds that such research 
response verifies the occurrence of the claimed stressors 
relating to mortar and rocket attacks.

Analysis 

The appellant has appealed the denial of service connection 
for PTSD for accrued benefits purposes.  After review of the 
evidence, the Board finds in favor of the appellant's claim.

At the time of the Veteran's death, he was seeking 
entitlement to service connection for PTSD.  Within the year 
following his death, the appellant submitted a claim for 
entitlement to service connection for PTSD for the purposes 
of accrued benefits.  In the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirement to which the veteran would have been bound had he 
survived to have his claim finally decided.  In considering 
the appellant's claim for accrued benefits, generally, only 
evidence contained in the claims file at the time of the 
Veteran's death may be considered.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 
353, 360-61 (1993), the Court held that service department 
and certain VA medical records are considered as being 
constructively in the claims file at the date of death 
although they may not physically be in there until after that 
date.  The pertinent provisions refer to service department 
records, reports of VA hospitalizations, reports of treatment 
by VA medical centers, reports of treatment authorized by the 
VA, and reports of autopsy made by VA on the date of death.  

In the present case, the claims file at the time of the 
Veteran's death contained outpatient treatment records, a 
Center for Unit Records Research (CURR) request for 
information, the Veteran's stressor statements and a June 
2002 compensation and pension examination.  The examination 
contained a medical diagnosis of PTSD and an opinion linking 
the PTSD symptoms and the in service stressors.  The Board 
notes that another compensation and pension opinion was 
rendered in November 2003 at the RO's request.  However, the 
opinion was rendered after the Veteran's death and thus was 
not in the claims file at the time of the Veteran's death and 
may not be considered in this appeal.  See 38 C.F.R. § 
3.1000(d)(4).  

Based on the evidence of record, the Board finds that service 
connection for PTSD for accrued benefits purposes is 
warranted.  In this regard, the Board notes that the record 
contains a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a),
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  In 
the June 2002 VA compensation and pension examination, the 
Veteran was diagnosed with chronic PTSD in accordance with 38 
C.F.R. § 4.125(a).  During the June 2002 examination, the 
Veteran reported stressors of discovering a dog tag with the 
name of a high school classmate, being under rocket attack in 
June 1966, witnessing a plane crash approximately a hundred 
yards from him in November 1967 and being almost killed by a 
missile that landed very close to him.  The VA examiner 
opined that the Veteran clearly meets the diagnostic criteria 
for PTSD and that he was exposed to several traumatic events 
and situations where his life was threatened.  Since that 
time, the examiner noted that, the Veteran has experienced 
nightmares, flashbacks, physiological and psychological 
reaction to external cues that resemble trauma.  The Board 
finds that the above statement shows a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  

The Board further finds that there is credible supporting 
evidence that at least one of the claimed in-service 
stressors occurred.  In this regard, the USASCRUR verified 
that Phu Bai was the camp location for the Company B, 8th 
Radio Research Field Site, the unit the Veteran was assigned 
to while in South Vietnam.  It was verified that Phu Bai was 
rocketed and mortared during the months of January, February, 
March, April and May 1968.  The Veteran reported that he was 
under mortar and rocket attack three to five times per week 
from October 1967 to August 1968.  
The information received for USASCRUR verifies the Veteran's 
unit was attacked for several months and it is sufficient to 
corroborate at least one of the Veteran's stressors.  

The Board is mindful that in the June 2002 examination the 
Veteran reported being under rocket attack in June 1966, 
which was not verified by USASCRUR.  However, the appellant 
reported in his October 1999 PTSD questionnaire, that he was 
under mortar and rocket attack three to five times per week 
from October 1967 to August 1968.  The Board notes that it 
has been verified that the Veteran's unit was under mortar 
and rocket attacks during the months of January, February, 
March, April and May 1968, as asserted by the Veteran in his 
October 1999 PTSD questionnaire.  Although in his June 2002 
examination the Veteran provided a different date/time frame 
for the mortar and rocket attacks, the Board does not find 
that such is detrimental to the case.  When linking the 
Veteran's PTSD to his claimed stressors, the VA examiner did 
not pinpoint a particular event or time frame but related 
that the Veteran was exposed to several traumatic events 
where his life was threatened.  The VA examiner's opinion 
coupled with the verification that the Veteran's unit 
experienced mortar and rocket attacks during the months of 
January, February, March, April and May 1968, is sufficient 
to find a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

In sum, the Board finds that the evidence sufficiently 
establishes that service connection for PTSD was warranted 
during the Veteran's lifetime.  As such, the appellant is 
entitled to accrued benefits on the basis of service 
connection for the Veteran's PTSD.  

ORDER

Service connection for PTSD for accrued benefits purposes is 
warranted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


